     Case 6:19-cv-00107-RSB-BWC Document 9 Filed 01/06/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    RANDY JENKINS HARMON, JR.,

                 Plaintiff,                                    CIVIL ACTION NOS.: 6:20-cv-55
                                                                                  6:20-cv-20
                                                                                  6:19-cv-107
          v.                                                                      6:19-cv-99
                                                                                  6:18-cv-83
    TERENCE KILPATRICK, et al.,

                 Defendants.


                                              ORDER

         These matters are before the Court on Plaintiff’s 42 U.S.C. § 1983 Complaints in the above-

captioned cases. For the reasons which follow, the Court DIRECTS the Clerk of Court to: FILE

all filings in Case Numbers 6:20-cv-20, 6:19-cv-107, 6:19-cv-99, and 6:18-cv-83 upon the record

and docket of Case Number 6:20-cv-55; 1 CONSOLIDATE Case Numbers 6:20-cv-20, 6:19-cv-

107, 6:19-cv-99, and 6:18-cv-83 into Case Number 6:20-cv-55; and CLOSE Case Numbers 6:20-

cv-20, 6:19-cv-107, 6:19-cv-99, and 6:18-cv-83 and enter the appropriate judgments of dismissal

without prejudice. 2 As the Court has previously granted Plaintiff leave to proceed in forma

pauperis in some of these cases, the Court DENIES as moot his Motions for Leave to Proceed in



1
  Chief Judge J. Randal Hall transferred Case Numbers 6:19-cv-107, 6:19-cv-99, and 6:18-cv-83 to the
undersigned for plenary review in the interest of judicial economy. See, e.g., Ord., Harmon v. Williams,
6:18-cv-83 (S.D. Ga. Dec. 22, 2020), ECF No. 47.
2
   Plaintiff’s address is listed in Case Number 6:20-cv-55 as being at Hancock State Prison. However,
Plaintiff has notified the Court of his change of address in at least one other case, Case Number 6:18-cv-
83, and lists the Valdosta Transitional Center as his current place of incarceration. Indeed, the Georgia
Department of Corrections’ website also lists the Valdosta Transitional Center as Plaintiff’s place of
incarceration. http://www.dcor.state.ga.us/GDC/Offender/Query, search for “Harmon, Randy,” (last
visited Jan. 4, 2020). Thus, the Court DIRECTS the Clerk of Court to update the docket and record in
Case Number 6:20-cv-55 to reflect Plaintiff’s current address.
   Case 6:19-cv-00107-RSB-BWC Document 9 Filed 01/06/21 Page 2 of 6




Forma Pauperis in Case Numbers 6:20-cv-20 and 6:20-cv-55. (Doc. 2; Doc. 2.) Plaintiff shall be

permitted to proceed in forma pauperis in this newly consolidated case. Additionally, the Clerk

of Court is to collect only one full filing fee, in installments. The Court also DIRECTS the Clerk

of Court to ensure the following individuals are added as Defendants upon the record and docket

in Case Number 6:20-cv-55: Nicole Johnston-Bennett; Kendric Jackson; Chantel Howard; Brad

Laurence; Justin Maldonado; Jordan Wicker; Doug Williams; Cindy Smith; Dennis Collier;

Venicestare Shepard; Deric Godfrey; Tammy Watkins; Scherika Wright; and Jonathan Santiago.

The claims and entities the Court has already dismissed shall remain dismissed. Ord., Harmon v.

Williams, 6:18-cv-83 (S.D. Ga. Feb. 7, 2020), ECF No. 19.

       In addition, the Court DISMISSES any and all claims for monetary damages against

Defendants in their official capacities in this newly consolidated case, consistent with the dismissal

of such claims in Harmon v. Williams, 6:18-cv-83 (S.D. Ga. Feb. 7, 2020), ECF No. 19. The

Court DIRECTS United States Magistrate Judge Benjamin Cheesbro to order Plaintiff to file a

single, consolidated Complaint, order service of Plaintiff’s Amended Complaint on any

Defendants who have not yet been served, and impose a discovery and motions schedule upon all

parties to the consolidated case as soon as practicable.

                                         BACKGROUND

       On August 8, 2018, Plaintiff filed a § 1983 Complaint in Case Number 6:18-cv-83 and

alleged he had to undergo a strip search upon his arrival at Smith State Prison and his property was

confiscated. Supp., Harmon v. Williams, 6:18-cv-83 (S.D. Ga. Aug. 8, 2018), ECF No. 1-1, p. 1.

Plaintiff also complained about his placement in Tier II administrative segregation at Smith State

Prison and the processes related to his continued confinement in the Tier II program. (Id. at pp.

1–12.) Plaintiff named as Defendants former Warden Doug Williams, Yolanda Byrd, Deric




                                                  2
    Case 6:19-cv-00107-RSB-BWC Document 9 Filed 01/06/21 Page 3 of 6




Godfrey, Tammy Watkins, and Scherika Wright. Compl., Harmon v. Williams, 6:18-cv-83 (S.D.

Ga. Aug. 8, 2018), ECF No. 1. 3

       On November 4, 2019, Plaintiff filed another § 1983 Complaint in Case Number 6:19-cv-

99. Compl., Harmon v. Williams, 6:19-cv-99 (S.D. Ga. Nov. 4, 2019), ECF No. 1. In that

Complaint, Plaintiff sets forth allegations concerning his placement and continued confinement in

Tier II administrative segregation while he was housed at Smith State Prison. (Id.) Plaintiff names

as Defendants Warden Doug Williams, Yolanda Byrd, Justin Maldonado, Jonathan Santiago,

Dennis Collier, Venicestare Shepard, and Cindy Smith.

       Just three weeks later, on November 25, 2019, Plaintiff filed a third § 1983 Complaint

concerning his placement and continued confinement in Tier II administrative segregation while

he was housed at Smith State Prison in Case Number 6:19-cv-107. In that cause of action, Plaintiff

names Nicole Johnston-Bennett, Brad Laurence, Justin Maldonado, Vinicestare Shepard, Jordan

Wicker, Doug Williams, and Cindy Smith as Defendants. Compl., Harmon v. Johnston-Bennett,

6:19-cv-107 (S.D. Ga. Nov. 25, 2019), ECF No. 1.

       On February 18, 2020, Plaintiff filed another § 1983 Complaint in Case Number 6:20-cv-

20. Compl., Harmon v. Kilpatrick, 6:20-cv-20 (S.D. Ga. Feb. 18, 2020), ECF No. 1. In that

Complaint, Plaintiff sets forth allegations concerning his placement and continued confinement in

Tier II administrative segregation while he was housed at Smith State Prison. (Id.) Plaintiff names

as Defendants Terence Kilpatrick, Yolanda Byrd, Nicole Johnston-Bennett, Kendric Jackson, and

Chantel Howard.




3
  Chief Judge Hall previously consolidated Case Numbers 6:19-cv-40 and 6:19-cv-42 into Case Number
6:18-cv-83. Ord., 6:18-cv-83 (S.D. Ga. July 15, 2019), ECF No. 8. As a result of that consolidation,
Defendants Santiago, Rebing, Johnston-Bennett, Collier, and Kilpatrick were added to Case Number 6:18-
cv-83, because these Defendants were not named as Defendants in Plaintiff’s first Complaint. Id.


                                                  3
   Case 6:19-cv-00107-RSB-BWC Document 9 Filed 01/06/21 Page 4 of 6




       Plaintiff then filed yet another § 1983 Complaint concerning his placement and continued

confinement in Tier II administrative segregation while he was housed at Smith State Prison in

Case Number 6:20-cv-55. (Doc. 1.) In that cause of action, Plaintiff names Terence Kilpatrick,

Yolanda Byrd, George Rebing, and Jesse Honell as Defendants. (Id.)

                                           DISCUSSION

       The Court notes a district court has authority to consolidate multiple actions if they

“involve a common question of law or fact.” Fed. R. Civ. P. 42(a). Consolidation under Rule

42(a) “is permissive and vests a purely discretionary power in the district court.” Young v. City

of Augusta, 59 F.3d 1160, 1168 (11th Cir. 1995) (internal quotes omitted). “District courts in this

circuit have been urged to make good use of Rule 42(a) . . . in order to expedite the trial and

eliminate unnecessary repetition and confusion.” Id. at 1169 (internal quotes omitted). The

decision of whether to consolidate “is entirely within the discretion of the district court as it seeks

to promote the administration of justice.” Gentry v. Smith, 487 F.2d 571, 581 (5th Cir. 1973);

see also Devlin v. Transp. Communications Int’l Union, 175 F.3d 121, 130 (2d Cir. 1999) (courts

can sua sponte consolidate cases under Rule 42(a)). In exercising that discretion, district courts

must weigh the risk of prejudice and confusion wrought by consolidation against the risk of

inconsistent rulings on common factual and legal questions; the burden on the parties and the court

posed by multiple lawsuits as opposed to one; the length of time required to conclude multiple

lawsuits as opposed to one; and the relative expense of proceeding with separate lawsuits if they

are not consolidated. Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985).

       Plaintiff’s filings appear to arise from the same set of facts. In his Complaints, he makes

allegations that all Defendants violated his due process rights by placing him in Tier II

administrative segregation and by not following proper procedures regarding his continued




                                                  4
   Case 6:19-cv-00107-RSB-BWC Document 9 Filed 01/06/21 Page 5 of 6




confinement in that program while he was housed at Smith State Prison, including but not limited

to not following certain procedures related to disciplinary proceedings. Accordingly, it will benefit

judicial economy to place all of Plaintiff’s claims against these Defendants in one case: Case

Number 6:20-cv-55.

                                         CONCLUSION

       For the reasons set forth above, the Court DIRECTS the Clerk of Court to: FILE all filings

in Case Numbers 6:20-cv-20, 6:19-cv-107, 6:19-cv-99, and 6:18-cv-83 upon the record and docket

of Case Number 6:20-cv-55; CONSOLIDATE Case Numbers 6:20-cv-20, 6:19-cv-107, 6:19-cv-

99, and 6:18-cv-83 into Case Number 6:20-cv-55; and CLOSE Case Numbers 6:20-cv-20, 6:19-

cv-107, 6:19-cv-99, and 6:18-cv-83 and enter the appropriate judgments of dismissal without

prejudice. As the Court has previously granted Plaintiff leave to proceed in forma pauperis in

already consolidated cases, the Court DENIES as moot his Motions for Leave to Proceed in

Forma Pauperis in Case Numbers 6:20-cv-20 and 6:20-cv-55. (Doc. 2; Doc. 2.) However,

Plaintiff shall be permitted to proceed in forma pauperis in this newly consolidated case, and the

Clerk of Court is to collect only one full filing fee, in installments. The Court also DIRECTS the

Clerk of Court to ensure the following are added as Defendants upon the record and docket in Case

Number 6:20-cv-55: Nicole Johnston-Bennett; Kendric Jackson; Chantel Howard; Brad Laurence;

Justin Maldonado; Jordan Wicker; Doug Williams; Cindy Smith; Dennis Collier; Venicestare

Shepard; Deric Godfrey; Tammy Watkins; Scherika Wright; and Jonathan Santiago. The claims

and entities the Court has already dismissed shall remain dismissed. Ord., Harmon v. Williams,

6:18-cv-83 (S.D. Ga. Feb. 7, 2020), ECF No. 19.

       In addition, the Court DISMISSES any and all claims for monetary damages against

Defendants in their official capacities in this newly consolidated case. The Court DIRECTS




                                                 5
   Case 6:19-cv-00107-RSB-BWC Document 9 Filed 01/06/21 Page 6 of 6




United States Magistrate Judge Benjamin Cheesbro to order Plaintiff to file a single, consolidated

Complaint, order service of Plaintiff’s Amended Complaint upon any Defendants who have not

yet been served in Plaintiff’s causes of action, and impose a discovery and motions schedule upon

the parties as soon as practicable.

       Plaintiff’s future pleadings in this consolidated action shall be filed in Case No. 6:20-cv-

55, and the Court ORDERS Plaintiff to include that case number in the caption of his future filings

in this action. The Court ORDERS Plaintiff not to initiate any new civil actions related to the

allegations in this consolidated action. Should Plaintiff violate this order and file an additional

lawsuit related to the allegations in the consolidated actions, the Court may impose sanctions

including dismissal of Plaintiff’s complaint.

       SO ORDERED, this 6th day of January, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                6
